TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00106-CR


Jeffrey Fields, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-2004-904170, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due February 9, 2007.  On counsel's
motion, the time for filing was extended to April 10, 2007.  No brief has been filed on appellant's
behalf and no further extension of time for filing has been sought.
Appellant's counsel, Jeff Senter, is ordered to file a brief in appellant's behalf no later
than June 22, 2007.
It is ordered June 5, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish